Exhibit 10.5
 
TWO RIVER COMMUNITY BANK
Supplemental Executive Retirement Agreements

 
SECOND AMENDMENT
TO THE
TWO RIVER COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
DATED JANUARY 1, 2005
FOR
WILLIAM MOSS


THIS SECOND AMENDMENT is executed on and as of this 1st day of June, 2010, by
and between Two River Community Bank, a New Jersey-chartered commercial bank the
principal address of which is 1250 Highway 35 South, Middletown, New Jersey
07748, and William Moss (the “Executive”).


WHEREAS, Two River Community Bank and the Executive executed that certain
Supplemental Executive Retirement Agreement (the “Agreement”) dated January 1,
2005, which Agreement had an Effective Date of November 1, 2004; and


WHEREAS, Two River Community Bank and the Executive executed that certain First
Amendment to the Agreement during October, 2008; and


WHEREAS, Two River Community Bank and the Executive wish to further amend the
Agreement by the execution and delivery of this Second Amendment.


NOW, THEREFORE, the Agreement is amended as follows:


Section 2.3 of the Agreement shall be deleted in its entirety and replaced by
the following:


2.3
Disability Benefit.  If the Executive’s Disability occurs prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.



 
2.3.1
Amount of Benefit.  The benefit under this Section 2.3 is the Disability benefit
set forth on Schedule A for the Plan Year that ended immediately prior to the
date on which Disability occurs.



 
2.3.2
Distribution of Benefit.  The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within thirty
(30) days following Normal Retirement Age.  The annual benefit shall be
distributed for fifteen (15) years.

 
 

Section 2.4.3 of the Agreement shall be deleted in its entirety and replaced by
the following:
 
 
1

--------------------------------------------------------------------------------

 
 
TWO RIVER COMMUNITY BANK
Supplemental Executive Retirement Agreements

 
2.4.3 
Parachute Payments.  Notwithstanding any other provision of this Agreement to
the contrary, if the Bank determines in good faith that any payment or benefit
received or to be received by Executive pursuant to this Agreement, or otherwise
(with all such payments and benefits, including, without limitation, salary and
bonus payments, being defined as “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code by reason of
being considered to be “contingent on a change in ownership or control” of the
Bank within the meaning of Section 280G of the Code, then such Total Payments
shall be reduced in the manner reasonably determined by Bank, in its sole
discretion, to the extent necessary so that the Total Payments will be less than
three times Executive's “base amount” (as defined in Section 280G(b)(3) of the
Code).



Section 5.1 of the Agreement shall be deleted in its entirety and replaced by
the following:


5.1  
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by the Board for: (i) the willful and
continued failure by Executive to perform his or her duties for the Bank after
at least one warning in writing from the Board or its designee identifying
specifically any such failure; (ii) willful misconduct of any type by Executive,
including, but not limited to, the disclosure or improper use of confidential
information which causes material injury to the Bank, as specified in a written
notice to Executive from the Board or its designee; or (iii) the Executive’s
conviction of a crime (other than a traffic violation), habitual drunkenness,
drug abuse, or excessive absenteeism (other than for illness), after a warning
(with respect to drunkenness or absenteeism only) in writing from the Board or
its designee to refrain from such behavior.  No act or failure to act on the
part of Executive shall be considered to have been willful for purposes of
clause (i) or (ii) of this Section 5.1 unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of Employer.



Section 5.4 of the Agreement shall be deleted in its entirety.


The following Section 9.12 shall be added to the Agreement immediately following
Section 9.11:


9.12
Limitations Imposed by Emergency Economic Stabilization Act of 2008, American
Recovery and Reinvestment Act of 2009, and Other Applicable Law:

Executive acknowledges that the Bank's tender of performance under this
Agreement may be limited, proscribed or prohibited by the applicable provisions
of some or all of the Emergency Economic Stabilization Act of 2008 ("EESA"); the
American Recovery and Reinvestment Act of 2009 (“ARRA”); those regulations and
that administrative authority which have been, are or may be promulgated under
either; and future statutory law, regulations and administrative pronouncements
(collectively, “Limiting Law”).  
 
 
2

--------------------------------------------------------------------------------

 
 
TWO RIVER COMMUNITY BANK
Supplemental Executive Retirement Agreements

 
Executive agrees and acknowledges that only if, for so long as, and to the
extent that any provision of Limiting Law is applicable to limit, proscribe or
prohibit any payment which would otherwise be tendered to Executive under this
Agreement or any benefit which would otherwise be conferred upon Executive under
this Agreement, the Bank shall be under no actual or implied obligation to, and
shall not, tender to Executive or confer upon Executive, in the case of a
prohibition, such payment or such benefit or, in the case of a limitation or
proscription, only such portion of such payment or such benefit as is limited or
proscribed.   This Agreement shall be without binding effect to the extent of
such limitation, proscription, or prohibition.  The determination as to whether,
and the extent to which, any provision of Limiting Law is applicable to limit,
proscribe or prohibit any payment which would otherwise be tendered to Executive
under this Agreement or any benefit which would otherwise be conferred upon
Executive under this Agreement shall be made by the Bank in consultation with
its professional advisers.  Executive shall execute and deliver any document or
correspondence which is deemed by counsel to the Bank to be necessary or in the
Bank's best interests to reaffirm Executive's agreement that the provisions of
Limiting Law, to the extent of their applicability, supersede the terms and
enforceability of this Agreement.


IN WITNESS WHEREOF, the Bank and the Executive hereby execute this Second
Amendment.
 

EXECUTIVE:       TWO RIVER COMMUNITY BANK                                
/s/ William D. Moss      
  By: 
/s/ Charles T. Parton 
William D. Moss      
   
Charles T. Parton, Chairman

 
 
 
3

--------------------------------------------------------------------------------

 